Case 1:20-cv-22051-DPG Document 52 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                    Case No.: 1:20-cv-22051-DPG

 SISVEL INTERNATIONAL S.A., 3G
 LICENSING S.A., and SISVEL S.p.A.,

                Plaintiffs,
 v.

 HMD AMERICA, INC. and HMD
 GLOBAL OY,

             Defendants.
 __________________________________/

        AGREED MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

         Plaintiffs SISVEL INTERNATIONAL S.A., 3G LICENSING S.A., and SISVEL S.p.A.

  (“Plaintiffs”) and Defendants HMD AMERICA, INC. and HMD GLOBAL OY (“Defendants”)

  stipulate and agree as follows:

         Certain documents and information have been and may be sought, produced, or exhibited

  by and among the parties in this action (the “Action”) that relate to or reveal the parties’

  confidential and proprietary information or otherwise contain confidential and sensitive

  information. The parties agree that the confidentiality of these documents and information should

  be preserved in the manner set forth in the proposed Stipulated Protective Order submitted with

  this Agreed Motion, attached as Exhibit A.

         The Court is authorized to enter such orders under Federal Rule of Civil Procedure

  26(c)(1)(G). The entry of the proposed Stipulated Protective Order will serve the purposes of the

  Federal Rules of Civil Procedure providing efficiencies in discovery in this Action. Further, the

  protection of privileged and protected information is necessary to protect certain sensitive

  business information that could, if disclosed, prejudice and harm the holder of such information.
Case 1:20-cv-22051-DPG Document 52 Entered on FLSD Docket 03/04/2021 Page 2 of 2




         Accordingly, the parties agree, and jointly move and request the Court enter the proposed

  Stipulated Protective Order submitted herewith.

  Dated: March 4, 2021                 Respectfully submitted,

 /s/ Jorge Tadeo Espinosa                           /s/ Joseph W. Bain
 JORGE TADEO ESPINOSA, ESQ.                         JOSEPH W. BAIN, ESQ.
 Florida Bar No. 779032                             Florida Bar No. 860360
 FRANCESCA RUSSO-DI STAULO, ESQ.                    SHUTTS & BOWEN LLP
 Florida Bar No. 174912                             1100 CityPlace Tower
 ROBERT RALPH JIMENEZ, ESQ.                         525 Okeechobee Boulevard
 Florida Bar No. 72020                              West Palm Beach, Florida 33401
 GrayRobinson, P.A.                                 Telephone: (561) 835-8500
 333 S.E. 2nd Avenue, Suite 3200                    Facsimile: (561) 650-8530
 Miami, FL 33131                                    Email Address: jbain@shutts.com
 Telephone: 305-416-6880                            Secondary Email: hmdteam@shutts.com
 Fax: 305-416-6887
 Email: jorge.espinosa@gray-robinson.com            WILLIAM J. MCCABE, ESQ.
 Email: francesca.russo@gray-robinson.com           Admitted pro hac vice
 Email: robert.jimenez@gray-robinson.com            wmccabe@perkinscoie.com
                                                    GENE W. LEE, ESQ.
 Attorneys for Plaintiffs, Sisvel International     Admitted pro hac vice
 S.A., 3g Licensing S.A., and Sisvel S.p.A.         glee@perkinscoie.com
                                                    MATTHEW J. MOFFA, ESQ.
                                                    Admitted pro hac vice
                                                    mmoffa@perkinscoie.com
                                                    PERKINS COIE LLP
                                                    1155 Avenue of the Americas, 22nd floor
                                                    New York, NY 10036
                                                    Telephone: (212) 262-6900
                                                    Facsimile: (212) 977-1649

                                                    SHYAMKRISHNA PALAIYANUR, Esq.
                                                    Admitted pro hac vice
                                                    spalaiyanur@perkinscoie.com
                                                    PERKINS COIE LLP
                                                    500 W 2nd Street, Suite 1900
                                                    Austin, TX 78701
                                                    Telephone: (737) 256-6114
                                                    Facsimile: (737) 256-6300

                                                    Attorneys for Defendants, HMD AMERICA,
                                                    INC. and HMD GLOBAL OY



                                                    2
